Samuel Jackson and Wellborn C. Phillips, Appellants,
v.
Lester Sola, as Miami Dade County Supervisor of Elections, Florida Democratic Party/Miami Dade County Democratic Executive Committee and Bret Berlin, Appellees.
No. 3D08-2737.
District Court of Appeal of Florida, Third District.
Opinion filed December 31, 2008.
Pepe & Nemire and Thomas F. Pepe, for appellants.
Messer, Caparello & Self and Mark Herron and Robert J. Telfer, III; Amie Riggle Berlin; R.A. Cuevas, Jr., and Michael B. Nadler, for appellees.
Before CORTI๑AS and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.